Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

				Claim Status
Claims 1, 2, and 5-13 are pending according to the claim amendment below.  Claims 12 and 13 are rejoined according to the claim amendment below. Claims 3, 4, 14 and 15 are canceled according to the claim amendment below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank C. Eisenschenk on 07/13/2022.

The application has been amended as follows: 
 An oral composition for use in the treatment of male infertility comprising:
a combination of D-aspartic acid or one or more alkaline or alkaline earth metal salts thereof and L-aspartic acid or one or more alkaline or alkaline earth metal salts thereof, and
one or more one or more coadjuvant(s), 
wherein the concentration of D-aspartic acid or salts thereof is from 80% to 99.5% and the concentration of L-aspartic acid or salts thereof is from 0.5% to 20%, said percentages based on total weight of D-aspartic and L-aspartic acids or salts thereof in said composition.
2. The oral composition according to claim 1, wherein said composition consists of:
a combination of D-aspartic acid or one or more alkaline or alkaline earth metal salts thereof and L-aspartic acid or one or more alkaline or alkaline earth metal salts thereof, and
one or more 
wherein the concentration of D-aspartic acid or salts thereof is from 80% to 99.5% and the concentration of L-aspartic acid or salts thereof is from 0.5% to 20%, said percentages based on total weight of D-aspartic and L-aspartic acids or salts thereof in said composition.
5. The oral composition according to claim 1, wherein said one or more coadjuvants coadjuvant(s) are selected form the group consisting of amino acids, ketoacids, vitamins, minerals, reproductive function stimulating hormones, kallikrein, antibiotics, anti-inflammatory agents, antiandrogens, androgens, pentoxifilline, gonadotropine, gonadotropine releasing hormone (GnRH), adrenergic stimulators, dietetic supplements, anti-oxidants, and ketoacids. 
6. The oral composition according to claim 5, wherein said amino acids are selected from the group consisting of alanine, arginine, carnitine, cysteine, glutamine, glycine, leucine, lysine, isoleucine, methionine, ornithine, phenylalanine, threonine, tryptophan, valine, and serine. 
7. The oral composition according to claim 5, wherein said vitamins are selected from the group consisting of vitamin A, C, D3, E, K, B1, B2, B6, B12, PP, biotin (H), folic acid, lipoic acid and Q10 coenzyme.
8. The oral composition according to claim 5, wherein said minerals are selected from the group consisting of magnesium, potassium, zinc, manganese, molybdenum, chromium, selenium, calcium, iron, copper, iodine, phosphorus, and fluorine.
9. The oral composition according to claim 7, wherein the concentrations of vitamins are: vitamin A from 0.0048% to 0.024%, vitamin C from 0.36% to 3.6%, vitamin D3 from 0.00003% to 0.00015%, vitamin E from 0.06% to 0.6%, vitamin K from 0.00042% to 0.0021%, vitamin B1 from 0.0084 to 0.042%, vitamin B2 from 0.0096% to 0.048%, vitamin B6 from 0.012% to 0.06%, vitamin B12 from 6×10-6% to 3×10-5%, vitamin PP from 0.108% to 0.54%, biotin from 0.0009% to 4.4×10-5%, folic acid from 0.0012% to 0.006%, said percentages being % weight based on total composition weight.
10. The oral composition according to claim 8, wherein the concentrations of minerals are: magnesium from 3.2% to 9%, potassium from 0.4% to 4%, zinc from 0.09% to 0.45%, manganese from 0.02% to 0.07%, molybdenum, chromium or selenium from 0.0003% to 0.002%, calcium pantothenate from 0.04% to 0.15%, iron from 0.084% to 0.021%, copper from 0.02% to 0.1%, iodine from 0.0009% to 0.0045%, phosphorus from 2.5% to 20%, fluorine from 0.005% to 0.02%, calcium from 3.24% to 16.2%, said percentages being % weight based on total composition weight.
11. The oral composition according to claim 1, wherein the concentrations of amino acids in addition to D-aspartic and L-aspartic acids is from 0.6% weight to 10% weight based on total composition weight.
12. The oral composition according to claim 1, wherein said composition further comprises folic acid, vitamin B6, vitamin B12, potassium sorbate and sodium benzoate.
13. The oral composition according to claim 12, wherein said folic acid concentration is from 0.002% to 0.006%, said Vitamin B6 concentration is from 0.02% to 0.06%, said Vitamin B12 concentration is from 1×10-5% to 3×10-5%, said potassium sorbate concentration is from 0.002 to 0.008%, and said sodium benzoate concentration is from 0.002 to 0.008%.
Please cancel claims 14 and 15. 

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: the reason for allowance was determined by the Pre-Appeal Conference dated 07/18/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, and 5-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628